FILED
                             NOT FOR PUBLICATION                            NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS FELIPE CARRERA-HUERTA,                    No. 11-72781

              Petitioner,                        Agency No. A073-983-677

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                            Submitted November 13, 2012

Before: CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Carlos Felipe Carrera-Huerta, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider the underlying denial of his application for asylum. Our

jurisdiction is governed by 8 U.S.C. § 1252, and we deny the petition for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Carrera-Huerta fails to raise, and therefore waives, any

challenge to the BIA’s order denying his motion to reconsider. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived). Moreover, the BIA was

within its discretion in denying Carrera-Huerta’s motion to reconsider because the

motion failed to identify any error of fact or law in the BIA’s prior decision

affirming the immigration judge’s denial of his application for asylum. See 8

C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir.

2011) (en banc).

      PETITION FOR REVIEW DENIED.




                                           2                                     11-72781